           Case 2:19-cv-01727-RAJ-BAT Document 75 Filed 06/10/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7                     FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
10   Donte Bell,                                   Case No.: 2:19-cv-001727-RAJ-BAT

11                  Plaintiff,                     ORDER GRANTING MOTION TO
            vs.                                    DISMISS EXPERIAN INFORMATION
12                                                 SOLUTIONS, INC. ONLY WITH
13   National Credit Systems, Inc.; Assurant,      PREJUDICE
     Inc. (a/k/a Sure Deposit); Equifax
14
     Information Services, LLC; Experian
15   Information Solutions, Inc.; and Trans
16   Union, LLC,

17                 Defendants.
18
19          Upon review of Plaintiff’s Motion to Dismiss Defendant Experian Information
20   Solutions, Inc. (“Experian”) with prejudice (Dkt. 74), and good cause appearing
21          IT IS ORDERED that the Motion (Dkt. 74) is GRANTED. The above-entitled
22   matter is hereby dismissed with prejudice as to Defendant Experian, with the parties to
23
     bear their own costs and attorneys’ fees. The Clerk shall terminate only Defendant
24
     Experian as a party in this action.
25
            DATED this 10th day of June, 2020.
26
27
28                                                   A
29                                                   The Honorable Richard A. Jones
30                                                   United States District Judge
